As Filed with the Securities and Exchange Commission on April 28, 2014 File No. 333-35821 File No. 811-08359 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ PRE-EFFECTIVE AMENDMENT NO. // POST-EFFECTIVE AMENDMENT NO. 24 /X/ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ AMENDMENT NO. 26 /X/ THE WESTPORT FUNDS (Exact Name of Registrant as Specified in Charter) 253 Riverside Avenue Westport, Connecticut06880 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (203) 227-3601 Edmund H. Nicklin, Jr. The Westport Funds 253 Riverside Avenue Westport, Connecticut06880 (Name and address of agent for service of process) COPIES TO: Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI53233 Megan C. Johnson Dechert LLP 1treet NW Washington, D.C. 20006 It is proposed that this filing will become effective (check the appropriate box): []Immediately upon filing pursuant to paragraph (b) [x] OnMay 1, 2014 pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Table of Contents Fund Summaries Westport Select Cap Fund 3 Westport Fund 6 More Information About the Funds and Their Investments 9 Investment Goals of the Funds 9 Principal Investment Strategies of the Funds 9 How Investments Are Selected 9 Principal Risks of Investing in the Funds 10 Management of the Funds 11 The Adviser 11 The Portfolio Managers 12 How to Buy and Sell Shares 12 Pricing of Fund Shares 12 Cut-Off Times 12 General Purchase Policies 13 Frequent Purchases and Redemptions of Fund Shares 13 Important Notice To Financial Intermediaries 14 Instructions for Opening or Adding to an Account 14 Instructions for Selling or Redeeming Shares 15 Additional Policies 15 Additional Information about Selling (Redeeming) Shares 16 Systematic Withdrawal Plan (“SWP”) 16 Other Redemption Information 17 Retirement Plans and Other Tax-Deferred Accounts 17 Shareholder Services 18 Other Payments to Financial Intermediaries 18 Quarterly Portfolio Holdings Disclosure 18 Dividends and Distributions 19 Taxes 19 Other Shareholder Information 19 Financial Highlights 21 Where to Get Additional Information 23 2 The Fund’s Investment Goal The Fund seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. CLASS R CLASS I SHAREHOLDER FEES (fees paid directly from your investment) NONE NONE ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS R CLASS I Management Fees 1.00% 1.00% Other Expenses 0.37% 0.21% Shareholder Servicing Fees 0.12% NONE Remainder of Other Expenses 0.25% 0.21% Total Annual Fund Operating Expenses 1.37% 1.21% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Class R Shares Class I Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 2% of the average value of its portfolio. The Westport Select Cap Fund’s Principal Investment Strategies The Fund invests primarily in common stocks of small capitalization companies selected for their capital appreciation potential. Under normal circumstances, the Westport Select Cap Fund seeks to achieve its investment goal by investing at least 65% of its net assets in the equity securities of companies with market capitalizations at the time of initial purchase within the range of those in the Russell 2000® Index. The market capitalization range of the Index changes constantly, and as a result, the capitalization of small cap companies in which the Fund will invest will also change. As of March 31, 2014, the market capitalization range of the Index was approximately $18 million to $10.6 billion. If the market capitalization of a small cap company exceeds that of the largest capitalization company in the Russell 2000® Index, and the Adviser determines that the company continues to present a significant investment opportunity, the Fund may add to an existing position in that company’s securities by purchasing additional shares as long as the company’s market capitalization does not exceed 2.5 times that of the largest capitalization company in the Russell 2000® Index. Any such additional securities purchases will be considered purchases of small cap securities with respect to the 65% limitation. The Fund may also invest to a limited degree in companies that have larger market capitalizations. The Adviser employs a modified “value” approach to the Fund’s investments known as second generation value investing. The investment process begins with the identification of change in a company’s products, operations, or management. Once change is identified, the Adviser evaluates the company from a number of perspectives — what the market is willing to pay for stock of comparable companies, what a strategic buyer would pay for the whole company, and how the company’s products are positioned in their various markets — to estimate a company’s fundamental value and the extent of undervaluation, if any. In its overall assessment, the Adviser seeks stocks for the Fund that it believes have a greater upside potential than risk over an 18 to 24 month holding period. 3 In addition to the principal investment strategies described above, the Adviser may decide to hold a certain portion of the Fund’s assets in cash or cash equivalents in order to retain investment flexibility under a variety of circumstances or when market, economic or other conditions warrant. Principal Risks of Investing in the Westport Select Cap Fund You could lose money by investing in the Fund. The Fund has the following principal investment risks: Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of a substantial portion, or theoretically all, of the principal amount that you invest. Capitalization Risk. Investments in smaller and medium capitalization companies may involve greater risks than investments in large capitalization companies due to comparatively limited product lines, markets and financial and managerial resources. Smaller and medium capitalization companies may have more volatile stock prices and the potential for greater declines in stock prices in response to selling pressure. Smaller capitalization companies generally are viewed as having more risk than medium capitalization companies. Investment Style Risk. Since the Fund follows a value investment style, there is the risk that the value style may be out of favor for a period of time, that the market will not recognize a security’s intrinsic value for a long time, or that a stock judged to be undervalued may actually be appropriately priced. Historically, value stocks have performed best during periods of economic recovery. Stock Market Risk. Investing in the stock market is risky because equity securities fluctuate in value, often based upon factors unrelated to the intrinsic value of the issuer. These factors may be due to political, economic or general market circumstances. Other factors may affect a single company or industry, but not the broader market. Because securities’ values fluctuate, when you sell your investment in the Fund you may receive more or less money than you originally invested. Investment Diversification Risk. Although it is diversified for purposes of the Investment Company Act of 1940, the Fund may invest in a comparatively small number of companies, as compared to many other mutual funds. Investing in a comparatively small number of companies can increase the potential adverse effects to the Fund caused by a decline in the value of any single company in which the Fund invests. Manager Risk. The chance that poor security selection by the Adviser will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. Cash Equivalents Risk. To the extent the Fund invests in cash or cash equivalents, there is no assurance that the Fund will achieve its investment objective. Not FDIC Insured. Your investment in a Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Fund Performance The bar chart and table below provide an indication of the risk of investing in the Fund. The bar chart indicates risk by illustrating how much returns can vary from year to year. The accompanying table shows the Fund’s average annual total returns (before and after taxes) for its Class R shares and the Fund’s average annual total returns (before taxes) for the Class I shares for the last year, the last five years, the last ten years and the period since each class of the Fund commenced operations. The Fund’s returns are also compared with the performance of a broad-based securities market index of smaller capitalization companies, the Russell 2000® Index. All of the information in both the bar chart and the table assumes reinvestment of dividends and distributions. Keep in mind that the Fund’s past performance (before and after taxes) does not indicate how it will perform in the future. Updated information on the Fund’s results can be obtained by visiting www.westportfunds.com or by calling 1-888-593-7878. Annual Total Returns Through December 31, 2013, Class R Shares Westport Select Cap Fund Highest Quarterly Return During This Period 18.81% (3rd Quarter 2009) Lowest Quarterly Return During This Period (22.35)% (4th Quarter 2008) The after-tax returns in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown in the table below. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for the Class R shares of the Fund are shown below and after-tax returns for the Class I shares of the Fund will vary. The Russell 2000® Index returned 7.50%, annualized, since the inception of the Fund’s Class I shares. 4 Average Annual Total Returns (for periods ended December 31, 2013) Westport Select Cap Fund 1 Year 5 Years 10 Years Since Inception of the Class Class R Return Before Taxes (Class R inception date 12/31/1997) 37.22% 17.82% 8.17% 10.55% Class R Return After Taxes on Distributions 32.07% 15.87% 6.82% 9.60% Class R Return After Taxes on Distributions and Sale of Fund Shares 25.30% 14.71% 6.81% 9.13% Class I Shares Return Before Taxes (Class I inception date 2/16/1998) 37.39% 18.04% 8.40% 10.24% Russell 2000® Index (reflects no deductions for fees, expenses or taxes) (Inception date is as of 12/31/1997) 38.82% 9.07% 7.70% Management Investment Adviser Westport Advisers, LLC is the investment adviser to the Fund. Portfolio Managers Messrs. Edmund H. Nicklin, Jr., Managing Director of the Adviser, and Andrew J. Knuth, Managing Director of the Adviser, are the Co-Portfolio Managers of the Fund and are jointly responsible for the day-to-day management of the Fund’s portfolio. Messrs. Nicklin and Knuth have served as Co-Portfolio Managers since the Fund’s inception. Purchase and Sale of Fund Shares Normally, you may purchase or redeem shares of the Fund on any day that the New York Stock Exchange is open for trading. Purchases and redemptions may be made by mailing an application or redemption request to The Westport Funds, P.O. Box 2175, Milwaukee, WI 53201-2175, by calling 1-888-593-7878, by visiting the Fund’s website www.westportfunds.com or through your financial intermediary. Investment Minimums Initial Additional Class R Accounts Regular No minimum Traditional IRAs No minimum Roth IRAs No minimum Coverdell Education Savings Account No minimum SEP-IRAs No minimum Gifts/Transfers to Minors No minimum Automatic Investment Plans Class I Accounts (Regular, Traditional IRA, Roth IRA, Coverdell ESAs, SEP-IRAs, Gifts/Transfers to Minors, and Automatic Investment Plans) No minimum Taxes The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, where you will pay taxes later. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of a Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or its related companies may pay the intermediary for shareholder services. In addition, the Adviser may pay additional compensation (at its own expense and not as an expense of a Fund) to certain brokers, dealers or other financial intermediaries in connection with the sale or retention of Fund shares. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend a Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 5 The Fund’s Investment Goal The Fund seeks a return composed of primarily capital appreciation and secondarily current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. CLASS R CLASS I SHAREHOLDER FEES (fees paid directly from your investment) NONE NONE ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) CLASS R CLASS I Management Fees 0.90% 0.90% Other Expenses 0.33% 0.15% Shareholder Servicing Fees 0.13% NONE Remainder of Other Expenses 0.20% 0.15% Total Annual Fund Operating Expenses 1.23% 1.05% Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Year 5 Year 10 Year Class R Shares Class I Shares Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 12% of the average value of its portfolio. The Westport Fund’s Principal Investment Strategies The Fund seeks to achieve its investment goal by investing primarily in undervalued common stocks of mid capitalization companies, companies having a market capitalization between $2 billion and $10 billion. The Fund will opportunistically invest in securities of companies with both larger and smaller market capitalizations, but expects the median market capitalization of the Fund to be in the mid capitalization range. The Fund considers several factors as part of its analysis for determining value, primarily the potential for capital appreciation and secondarily the potential for current income. However, the companies in which the Fund invests typically do not distribute a meaningful level of earnings as dividends. Consequently, a company’s potential for capital appreciation receives much greater emphasis than current income. The Adviser employs a modified “value” approach to the Fund’s investments known as second generation value investing. The investment process begins with the identification of change in a company’s products, operations, or management. Once change is identified, the Adviser evaluates the company from a number of perspectives — what the market is willing to pay for stock of comparable companies, what a strategic buyer would pay for the whole company, and how the company’s products are positioned in their various markets — to estimate a company’s fundamental value and the extent of undervaluation, if any. In its overall assessment, the Adviser seeks stocks for the Fund that it believes have a greater upside potential than risk over an 18 to 24 month holding period. In addition to the principal investment strategies described above, the Adviser may decide to hold a certain portion of the Fund’s assets in cash or cash equivalents in order to retain investment flexibility under a variety of circumstances or when market, economic or other conditions warrant. 6 Principal Risks of Investing in The Westport Fund You could lose money by investing in the Fund. The Fund has the following principal investment risks: Investment Risk. An investment in the Fund is subject to investment risk, including the possible loss of a substantial portion, or theoretically all, of the principal amount that you invest. Capitalization Risk. Investments in smaller and medium capitalization companies may involve greater risks than investments in large capitalization companies due to comparatively limited product lines, markets and financial and managerial resources. Smaller and medium capitalization companies may have more volatile stock prices and the potential for greater declines in stock prices in response to selling pressure. Smaller capitalization companies generally are viewed as having more risk than medium capitalization companies. Investment Style Risk. Since the Fund follows a value investment style, there is the risk that the value style may be out of favor for a period of time, that the market will not recognize a security’s intrinsic value for a long time, or that a stock judged to be undervalued may actually be appropriately priced. Historically, value stocks have performed best during periods of economic recovery. Stock Market Risk. Investing in the stock market is risky because equity securities fluctuate in value, often based upon factors unrelated to the intrinsic value of the issuer. These factors may be due to political, economic or general market circumstances. Other factors may affect a single company or industry, but not the broader market. Because securities’ values fluctuate, when you sell your investment in the Fund you may receive more or less money than you originally invested. Investment Diversification Risk. Although it is diversified for purposes of the Investment Company Act of 1940, the Fund may invest in a comparatively small number of companies, as compared to many other mutual funds. Investing in a comparatively small number of companies can increase the potential adverse effects to the Fund caused by a decline in the value of any single company in which the Fund invests. Manager Risk. The chance that poor security selection by the Adviser will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. Cash Equivalents Risk. To the extent the Fund invests in cash or cash equivalents, there is no assurance that the Fund will achieve its investment objective. Not FDIC Insured. Your investment in a Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Fund Performance The bar chart and table below provide an indication of the risk of investing in the Fund. The bar chart indicates risk by illustrating how much returns can vary from year to year. The accompanying table shows the Fund’s average annual total returns (before and after taxes) for its Class R shares and the Fund’s average annual total returns (before taxes) for the Class I shares for the last year, the last five years, the last ten years and the period since each class of the Fund commenced operations. The Fund’s returns are also compared with the performance of a broad-based securities market index, the Russell Midcap® Index. All of the information in both the bar chart and the table assumes reinvestment of dividends and distributions. Keep in mind that the Fund’s past performance (before and after taxes) does not indicate how it will perform in the future. Updated information on the Fund’s results can be obtained by visiting www.westportfunds.com or by calling 1-888-593-7878. Annual Total Returns Through December 31, 2013, Class R Shares Westport Fund Highest Quarterly Return During This Period 18.26% (3rd Quarter 2009) Lowest Quarterly Return During This Period (19.70)% (4th Quarter 2008) The after-tax returns in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown in the table below. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns for the Class R shares of the Fund are shown below and after-tax returns for the Class I shares of the Fund will vary. The Russell Midcap® Index returned 8.75%, annualized, since the inception of the Fund’s Class I shares. 7 Average Annual Total Returns (for periods ended December 31, 2013) Westport Fund 1 Year 5 Years 10 Years Since Inception of the Class Class R Return Before Taxes (Class R inception date 12/31/1997) 28.54% 18.78% 10.72% 11.26% Class R Return After Taxes on Distributions 27.59% 18.48% 10.22% 10.43% Class R Return After Taxes on Distributions and Sale of Fund Shares 16.93% 15.34% 8.89% 9.38% Class I Shares Return Before Taxes (Class I inception date 2/9/2001) 28.72% 18.99% 10.84% 8.88% Russell Midcap® Index (reflects no deductions for fees, expenses or taxes)(Inception date is as of 12/31/1997) 34.76% 22.36% 10.22% 9.27% Management Investment Adviser Westport Advisers, LLC is the investment adviser to the Fund. Portfolio Manager Mr. Edmund H. Nicklin, Jr., Managing Director of the Adviser, is the Portfolio Manager for the Fund and is responsible for the day-to-day management of the Fund’s portfolio. Mr. Nicklin has served as the sole Portfolio Manager since the Fund’s inception. Purchase and Sale of Fund Shares Normally, you may purchase or redeem shares of the Fund on any day that the New York Stock Exchange is open for trading. Purchases and redemptions may be made by mailing an application or redemption request to The Westport Funds, P.O. Box 2175, Milwaukee, WI 53201-2175, by calling 1-888-593-7878, by visiting the Fund’s website www.westportfunds.com or through your financial intermediary. Investment Minimums Initial Additional Class R Accounts Regular No minimum Traditional IRAs No minimum Roth IRAs No minimum Coverdell Education Savings Account No minimum SEP-IRAs No minimum Gifts/Transfers to Minors No minimum Automatic Investment Plans Class I Accounts (Regular, Traditional IRA, Roth IRA, Coverdell ESAs, SEP-IRAs, Gifts/Transfers to Minors, and Automatic Investment Plans) No minimum Taxes The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, where you will pay taxes later. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of a Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and/or its related companies may pay the intermediary for shareholder services. In addition, the Adviser may pay additional compensation (at its own expense and not as an expense of a Fund) to certain brokers, dealers or other financial intermediaries in connection with the sale or retention of Fund shares. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend a Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 8 More Information About the Funds and Their Investments This prospectus has been designed to give you the information you need in order to decide whether the Funds are an appropriate investment for you. The Funds are series of The Westport Funds, a no-load, open-end, management investment company. Each Fund has a distinct investment goal, but both Funds are managed with the same value-oriented strategy. The Funds may be an appropriate investment for investors willing to tolerate possibly significant fluctuations in net asset value while seeking long-term returns. You can purchase shares of either Fund without any sales charge. Each Fund offers two classes of shares. Each class has different expenses and minimum investment amounts. An investment in either or both Funds is not by itself a complete or balanced investment program. Investment Goals of the Funds • The Westport Select Cap Fund seeks long-term capital appreciation. • The Westport Fund seeks a return composed of primarily capital appreciation and secondarily current income. The Funds may change any strategy that is not specified as fundamental without shareholder approval. Principal Investment Strategies of the Funds Westport Select Cap Fund Under normal circumstances, the Westport Select Cap Fund seeks to achieve its investment goal by investing at least 65% of its net assets in the equity securities of companies with market capitalizations at the time of initial purchase within the range of those in the Russell 2000® Index. The market capitalization range of the Index changes constantly, and as a result, the capitalization of small cap companies in which the Fund will invest will also change. As of March 31, 2014, the market capitalization range of the Index was approximately $18 million to $10.6 billion. If the market capitalization of a small cap company exceeds that of the largest capitalization company in the Russell 2000® Index, and the Adviser determines that the company continues to present a significant investment opportunity, the Fund may add to an existing position in that company’s securities by Purchasing additional shares as long as the company’s market capitalization does not exceed 2.5 times that of the largest capitalization company in the Russell 2000® Index. Any such additional securities purchases will be considered purchases of small cap securities with respect to the 65% limitation. The Fund may also invest to a limited degree in companies that have larger market capitalizations. Westport Fund The Westport Fund seeks to achieve its investment goal by investing the majority of its assets in undervalued equity securities of attractive mid capitalization companies. A mid capitalization company has a market capitalization between $2 billion and $10 billion. The Fund will also invest on an opportunistic basis in the securities of attractive companies with both larger and smaller market capitalizations, but it is expected that the median market capitalization of the companies in the Fund generally will be in the mid capitalization range. The Fund considers several factors as part of its analysis for determining value, primarily the potential for capital appreciation and secondarily current income. However, because the companies in which the Fund invests typically do not distribute a meaningful amount of their earnings as dividends, substantially greater emphasis is placed on the potential for capital appreciation than on current income. Principal Investment Strategies Common to Both Funds Both Funds will primarily invest in common stock, securities convertible into common stock such as convertible bonds and preferred stocks, American Depositary Receipts and securities such as rights and warrants which permit the holder to purchase equity securities. When the Adviser believes that market, economic or other conditions warrant, a Fund may assume a temporary defensive position. During these periods, a Fund may invest without limit in cash or cash equivalents, short-term commercial paper, U.S. government securities, high quality debt securities, including Eurodollar obligations, and obligations of banks. When and to the extent a Fund assumes a temporary defensive position, it may not pursue or achieve its investment goal. Aside from a temporary defensive position, the Adviser may also decide to hold a certain portion of each Fund’s assets in cash or in investment-grade cash equivalents in order to retain flexibility in meeting redemptions, paying expenses, and timing of new investments. Such cash equivalents may include, for example: (i) short-term U.S. government securities, (ii) certificates of deposit, (iii) commercial paper, and (iv) money market mutual funds. To the extent a Fund’s assets are invested in cash or investment-grade cash equivalents, it may not pursue or achieve its investment goal. How Investments are Selected • The Adviser employs a modified “value” approach to each Fund’s investments known as second generation value investing. Historically, value investors have used statistical criteria to select investments which were expected to provide superior returns. Due to increased participation in financial markets and improved information availability, the domestic financial markets have matured and are more competitive. As a result, simple statistical selection criteria are no longer effective. • Often a catalyst or event is necessary for those superior returns. A new chief executive officer or a change in government regulations that impacts the economics of the business are examples. For that change to be of investment significance, it must create the prospect of a significant increase in earnings or cash flow within the investment horizon. The estimated earnings or cash flow relative to the current stock price is a measure of valuation. This is low price-to-earnings investing, the focus of classic value investment, but on a forward-looking basis. This approach combines low valuation, a value attribute, with improving earnings or cash flow, a growth attribute. This strategy is the basis for second generation value investing. 9 • Second generation value investing provides investors with a risk averse approach for investing in growth opportunities among smaller companies. Using this approach, the Funds seek to invest in undervalued companies, i.e., companies selling at a discount to fundamental value based on earnings potential or assets. This variation of value investing offers the potential for capital appreciation as a stock gains favor among other investors. • The Funds are managed by the Adviser in accordance with the investment disciplines that the portfolio managers for the Adviser have employed in managing equity portfolios for Westport Asset Management, Inc., an affiliate of the Adviser, for over 25 years. The Adviser relies on stock selection and the strategy outlined above to achieve its results, rather than trying to time market fluctuations. • The investment process begins with the identification of change in a company’s products, operations, or management. In mid-range or small capitalization companies, dynamic change of this type tends to be material, which may create misunderstanding in the marketplace and result in a company’s stock becoming undervalued. • Once change is identified, the Adviser evaluates the company from a number of perspectives — what the market is willing to pay for stock of comparable companies, what a strategic buyer would pay for the whole company, and how the company’s products are positioned in their various markets — to estimate a company’s fundamental value and the extent of undervaluation, if any. • A small capitalization investment opportunity may simply be unrecognized by the financial community. Fundamental research, company visits and management assessment are all very important to the Adviser’s evaluation process. Small capitalization portfolios emphasize, but are not limited to, companies with capitalizations of under $2 billion. Operating in this market segment offers several advantages. First, there is more opportunity for above-average growth and entrepreneurial impact. Second, this market segment is less efficiently covered by Wall Street analysts. Third, as they can offer the acquirer a competitive advantage in the form of economies of scale in manufacturing or distribution or product line additions, small capitalization companies are also often acquisition targets for larger companies. • Mid capitalization companies identified by second generation value investing are often out of favor due to negative operational or financial events. The Adviser seeks to identify those situations where the undervaluation is a result of temporary factors. Unrecognized assets or business opportunities, changes in regulations, and legal actions, including the initiation of bankruptcy proceedings, are some of the factors that create these opportunities. In addition, like small capitalization companies, mid capitalization companies are often acquisition targets for larger companies. • In its overall assessment, the Adviser seeks stocks for the Funds that it believes have a greater upside potential than risk over an 18 to 24 month holding period. • Each Fund is authorized to purchase and sell financial futures contracts and options on such contracts exclusively for hedging and other non-speculative purposes. A full description of the instruments the Funds may use to hedge, the extent to which a Fund may hedge and the risks involved with hedging appears in the Statement of Additional Information. Principal Risks of Investing in the Funds The Funds have the same principal investment risks, although their exposure to the risks of small and mid capitalization companies differs. The Westport Select Cap Fund is more focused on small capitalization companies. The Westport Fund has a broader range of market capitalization exposure, with a focus on mid capitalization company holdings, but some small and large capitalization company holdings as well. Investment Risk. An investment in either Fund is subject to investment risk, including the possible loss of a substantial portion, or theoretically all, of the principal amount that you invest. Stock Market Risk. Investing in the stock market is risky because equity securities fluctuate in value, often based upon factors unrelated to the intrinsic value of the issuer. These factors may be due to political, economic or general market circumstances. Other factors may affect a single company or industry, but not the broader market. Because securities’ values fluctuate, when you sell your investment in a Fund you may receive more or less money than you originally invested. Your Fund shares at any point in time may be worth less than what you invested, even after taking into account the reinvestment of Fund dividends and distributions. If the securities in which a Fund invests never reach their perceived potential, or the valuation of such securities in the marketplace does not in fact reflect significant undervaluation, there may be little or no appreciation, and possibly depreciation, in the value of such securities. Investment Style Risk. Since each Fund follows a value investment style, there is the risk that the value style may be out of favor for a period of time, that the market will not recognize a security’s intrinsic value for a long time, or that a stock judged to be undervalued may actually be appropriately priced. Historically, value stocks have performed best during periods of economic recovery. Investment Diversification Risk. Although they are diversified for purposes of the Investment Company Act of 1940, each Fund may invest in a comparatively small number of companies, as compared to many other mutual funds. Investing in a comparatively small number of companies can increase the potential adverse effects to a Fund caused by a decline in the value of any single company in which the Fund invests. Capitalization Risk. Investments in smaller and medium capitalization companies may involve greater risks than investments in large capitalization companies due to comparatively limited product lines, markets and financial and managerial resources. Smaller and medium capitalization companies may have more volatile stock prices and the potential for greater declines in stock prices in response to selling pressure. Smaller capitalization companies generally are viewed as having more risk than medium capitalization companies. 10 Investing in the Westport Select Cap Fund involves in particular the risks of investing in small capitalization companies. A company may have a small capitalization because it is new or has recently gone public, or because it operates in a new industry or regional market. Small companies may have more limited product lines, markets, and financial resources, making them more susceptible to economic or market setbacks. A portion of the securities in which the Westport Select Cap Fund invests are traded in the over-the-counter markets, which are likely to be more thinly traded. Analysts and other investors typically follow small companies less actively, and information about these companies is not always readily available. For these and other reasons, the prices of small capitalization securities may fluctuate more significantly than the securities of larger companies in response to news about the company, the markets or the economy. As a result, the price of the Westport Select Cap Fund’s shares may exhibit a higher degree of volatility than the market averages. In addition, securities traded in the over-the-counter market or on a regional securities exchange may not be traded every day or in the volume typical of securities traded on a national exchange. The Westport Select Cap Fund, therefore, may have to sell a portfolio security to meet redemptions (or for other reasons) at a discount from market prices, sell during periods when disposition is not desirable, or make many small sales over a lengthy period of time. Investing in the Westport Fund involves in particular the risks inherent in investing in mid capitalization companies, including greater risk and volatility than investing in larger, more established companies. To the extent the Westport Fund invests in small capitalization companies, the risks associated with small capitalization companies would apply and are discussed above. Investment returns from stocks of mid capitalization companies over long periods of time tend to fall below those of small capitalization companies, but exceed those of large capitalization companies. The volatility of mid capitalization company returns is greater than that of large capitalization issues, but less than that associated with small capitalization issues. These characteristics result in part from the ability of mid capitalization companies to react to changes in the business environment at a faster rate than larger companies. In addition, mid capitalization companies generally have more developed and more mature businesses than small capitalization companies, providing greater business stability relative to smaller companies. Manager Risk. Each Fund is subject to manager risk because it is an actively managed investment portfolio. The Adviser will apply investment techniques and risk analysis in making investment decisions for the Funds, but there can be no guarantee that these decisions will produce the desired results. Additionally, legislative, regulatory, or tax developments may affect the investment techniques available to the Adviser in connection with managing the Funds and may also adversely affect the ability of the Funds to achieve their investment goals. Cash Equivalents Risk. To the extent a Fund invests in cash or cash equivalents, there is no assurance that the Fund will achieve its investment goal. Not FDIC Insured. Your investment in a Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Management of the Funds The Adviser The Adviser, Westport Advisers, LLC, 253 Riverside Avenue, Westport, Connecticut 06880, serves as the investment adviser to the Funds pursuant to an investment advisory agreement with the Trust (the “Advisory Agreement”). The Adviser was organized as a Connecticut limited liability company in 1997. A limited liability company is owned by its Members. The sole Members of the Adviser are Edmund H. Nicklin, Jr. and Westport Asset Management, Inc. Both the Adviser and Westport Asset Management, Inc. are investment advisers registered with the Securities and Exchange Commission (the “SEC”) under the Investment Advisers Act of 1940. As a Member of the Adviser, Westport Asset Management, Inc. is an affiliate of the Adviser. Together, the principals of Westport Asset Management, Inc. and the Adviser have more than 50 years of collective portfolio management experience. Westport Asset Management, Inc., a Connecticut corporation controlled by Andrew J. Knuth, a co-manager of the Westport Select Cap Fund (see below), provides investment advisory services to investment companies, pension plans, endowments, foundations, and individuals. In addition, Edmund H. Nicklin, Jr., co-manager for the Westport Select Cap Fund (see below) and the portfolio manager for the Westport Fund, had more than 10 years experience managing an investment company as the portfolio manager for the Evergreen Growth and Income Fund prior to joining the Adviser in 1997. The Adviser furnishes a continuous investment program for each Fund’s portfolio, makes day-to-day investment decisions for each Fund, and manages each of the Fund’s investments in accordance with the stated policies of the Fund, subject to the general supervision of the Board of Trustees. For the fiscal year ended December 31, 2013, the Westport Select Cap Fund and Westport Fund each paid the Adviser a monthly management fee in an amount equal to 1/12th of 1.00% and 0.90%, respectively, of the average daily net assets of the relevant Fund. A discussion regarding the basis for the Board of Trustees’ most recent approval of the renewal of the Advisory Agreement with respect to the Funds is available in the Funds’ annual report to shareholders dated December 31, 2013. Pursuant to a written contract between the Adviser and the Trust, on behalf of the Funds, the Adviser has agreed to waive a portion of its advisory fees and/or assume certain expenses of each Fund (other than brokerage commissions, extraordinary items, interest and taxes) to the extent that the “Total Annual Fund Operating Expenses” for a class of a Fund exceeds 1.50% of the Fund’s average daily net assets attributable to that class of shares (the “Expense Limitation Agreement”). The Adviser has agreed to maintain these expense limitations with regard to each class of each Fund through April 30, 2015. The Expense Limitation Agreement provides that it terminates automatically upon the termination of the Advisory Agreement. In addition, the Adviser may voluntarily waive its fees or reimburse expenses, as it may determine, from time to time. Such voluntary waivers or reimbursements may be discontinued at any time without notice. 11 The Portfolio Managers The Co-Portfolio Managers for the Westport Select Cap Fund are Edmund H. Nicklin, Jr., whose biographical information appears below, and Andrew J. Knuth. Both have served as Co-Portfolio Managers of the Westport Select Cap Fund since the Fund’s inception. Andrew J. Knuth founded Westport Asset Management, Inc. in 1983 and is Chairman, Chief Investment Officer and a portfolio manager for the firm. He has more than 40 years of security analysis and portfolio management experience. Mr. Knuth was an organizing member of the Institutional Equity Group for Lazard Freres and Company LLC, and spent two years with them specializing in investment research for institutional clients. From 1969 through 1981, Mr. Knuth was director of research for Lieber & Company, the investment adviser to the Evergreen Funds. From 1966 to 1969, Mr. Knuth was a security analyst for Vanden Broeck, Lieber & Company. From 1962 to 1966, he was involved in portfolio management with the Mutual Benefit Life Insurance Company. Mr. Knuth holds a Bachelor’s degree in Economics from Dickinson College and a Master’s degree in Business Administration from New York University. Together, Messrs. Knuth and Nicklin furnish a continuous investment program for the Westport Select Cap Fund, make day-to-day investment decisions for the Fund and manage the Fund’s investments in accordance with the Fund’s policies. Mr. Nicklin is the Portfolio Manager for the Westport Fund. Mr. Nicklin has served as the sole Portfolio Manager of the Westport Fund since the Fund’s inception. Mr. Nicklin is a Managing Director of the Adviser and a portfolio manager for Westport Asset Management, Inc. From October 1986 to August 1997, Mr. Nicklin was the portfolio manager of the Evergreen Growth and Income Fund. Mr. Nicklin holds a Bachelor of Science in Electrical Engineering, a Master’s of Science in Management and a Ph.D. in Operations Research and Statistics from Rensselaer Polytechnic Institute, and is also a Chartered Financial Analyst. Mr. Nicklin furnishes a continuous investment program for the Westport Fund, makes day-to-day investment decisions for the Fund and manages the Fund’s investments in accordance with the Fund’s policies. The Funds’ Statement of Additional Information provides additional information about the Portfolio Managers’ compensation, other accounts managed by the Portfolio Managers, and the Portfolio Managers’ ownership of securities in the Funds. How to Buy and Sell Shares Pricing of Fund Shares The price you pay for a share of a Fund, and the price you receive upon selling or redeeming a share of that Fund, is called the Fund’s net asset value (“NAV”). Each Fund’s NAV is computed as of the scheduled close of trading on the New York Stock Exchange (the “NYSE”) (normally 4:00 p.m.) on each day during which the NYSE is open for trading. If the NYSE closes at any other time, or if an emergency exists, transaction deadlines and NAV calculations may occur at different times. The NAV per share of a Fund is computed by dividing the total current value of the assets of the Fund attributable to a class, less class liabilities, by the total number of shares of that class of the Fund outstanding at the time the computation is made. Each Fund’s investments are valued primarily based on readily available market quotations. The Funds may use pricing services to obtain readily available market quotations. Where market quotations are not readily available, or if an available market quotation is determined not to be reliable, a security will be valued based on its fair value as determined in accordance with the valuation procedures approved by the Board of Trustees. When a security’s fair value is determined, the valuation may differ depending on the valuation method used by the Board of Trustees’ Valuation Committee, which consists of representatives of the Adviser plus each of the independent trustees. Shareholders who purchase or redeem shares when the value of one or more securities in a Fund’s portfolio have been determined using fair valuation procedures may receive more or less shares or redemption proceeds than they would have if the securities had not been valued using the fair valuation procedures. Cut-Off Times Your order will be priced at the next NAV calculated after UMB Fund Services, Inc. (the “Transfer Agent”), or a financial intermediary authorized to receive such orders, receives your order in good order (see below). Purchase and redemption requests received in good order before 4:00 p.m. Eastern time by the Transfer Agent or a financial intermediary authorized to receive such orders will be priced that day. If the NYSE closes at any other time, or if an emergency exists, transaction deadlines and NAV calculations may occur at different times. Purchase and redemption requests received in good order by the Transfer Agent or a financial intermediary authorized to receive such orders after the NYSE closes will be priced the following business day. If you maintain your account through a broker-dealer or other financial intermediary, it is the responsibility of the broker-dealer or financial intermediary to send your purchase or redemption order to the Transfer Agent. Your broker-dealer or financial intermediary may have an earlier cut-off time for purchase and redemption requests. 12 General Purchase Policies All orders must be received in good order. The Funds consider purchase or redemption orders to be in “good order” when all required documents are properly completed, signed and received. To help the government fight the funding of terrorism and money laundering activities, federal law requires all financial institutions to obtain, verify and record information that identifies each person that opens a new account, and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations. As a result, the Funds must obtain the following information for each person that opens a new account: • Name; • Date of birth (for individuals); • Residential or business street address (although post office boxes are still permitted for mailing); and • Social security number, taxpayer identification number, or other identifying number. You may also be asked for a copy of your driver’s license, passport or other identifying document in order to verify your identity. In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database. Additional information may be required to open accounts for corporations and other entities. The Funds will not accept investments from foreign investors (e.g., foreign financial institutions or non-U.S. persons), and the Funds have instructed the Transfer Agent accordingly. Federal law prohibits the Funds and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. After an account is opened, the Funds may restrict your ability to purchase additional shares until your identity is verified. If a Fund is unable to verify your identity within a reasonable time, the Fund reserves the right to close your account without notice and return your investment to you at the price determined as of 4:00 p.m. Eastern time on the day in which your account is closed. If a Fund closes your account because it is unable to verify your identity, your investment will be subject to market fluctuation, which could result in a loss of a portion of your principal investment. You may make an initial or additional purchase of shares of the Funds by mail, bank wire, or through certain financial intermediaries and broker-dealers. Additional shares may also be purchased by means of electronic funds transfer, including through the Funds’ Automatic Investment Plan. Purchase requests for a Fund account involving Automated Clearing House (“ACH”) payments on any given business day can not exceed $50,000. The purchase request(s) that exceed $50,000 will not be accepted unless previously approved by the Funds. If your order to purchase shares is cancelled because your check does not clear, you will be responsible for any resulting losses or fees incurred by the Funds or the Transfer Agent in the transaction. Frequent Purchases and Redemptions of Fund Shares The Funds discourage any person who is not a long-term investor from investing in either of the Funds. The Board of Trustees has adopted policies and procedures designed to minimize frequent purchases and redemptions of Fund shares by shareholders. The Funds’ Board of Trustees believes that frequent trading (which may include market timing, short-term trading or excessive trading) of Fund shares has the potential to adversely impact the Funds and their shareholders. The Funds make investments for the long-term, and historically have had relatively low turnover of each portfolio’s holdings. Frequent trading may dilute the value of Fund shares held by long-term shareholders, trigger gains taxable to Fund shareholders, increase brokerage and administrative costs, interfere with the efficient management of the Funds and add to Fund costs, as the Funds may be required to sell investments prematurely to raise cash to meet redemptions. The impact could be more severe for smaller sized funds, because the frequent activity would have greater impact on each remaining long-term shareholder. The risk to long-term shareholders of the Westport Select Cap Fund may be increased because it invests in smaller capitalization companies that have less liquidity, potentially increasing transaction costs. If the Funds reasonably believe that a person is engaging in frequent trading of Fund shares, they will make a reasonable effort to prohibit that person from further investing in the Funds for a period of time. The Funds presume that a person who trades in and then out of a Fund within one month or less is engaging in frequent trading, although the Funds will consider evidence that rebuts that presumption. The Funds will examine information that is reasonably available at the time (including information supplied by third parties) and if they are able to identify a person whom the Funds deem is engaging in frequent trading of Fund shares they will make a reasonable effort to reject all future investments from such person, effectively barring the person from returning to the Funds for a period of time. The Funds apply their policies and procedures with respect to frequent trading activities by monitoring trading activity in the Funds, in an effort to identify excessive trading patterns, and prohibit shareholders who trade excessively from making further purchases of Fund shares. The Funds work with investment advisers, broker-dealers, sub-transfer agents, third party administrators and other financial intermediaries (each a “Financial Intermediary”) to identify and prevent frequent trading in Fund shares, including trading by market timers, that may occur in omnibus accounts maintained by such Financial Intermediaries. Pursuant to an information sharing agreement between the Funds and each Financial Intermediary, the Intermediary must provide the Funds or their designated service provider access to underlying investor information to assist in identifying investors whose trading violates the Trust’s restrictions on short-term trading. In addition, each Financial Intermediary must execute any instructions from the Funds to restrict or prohibit further purchases or exchanges of Fund shares by a shareholder who has been identified by the Funds as having engaged in transactions of Fund shares (directly or indirectly through the omnibus account) that violate the Trust’s restrictions on short-term trading. However, the Funds may be limited in their ability to monitor the trading activity or enforce the Funds’ frequent trading policies with respect to the customers of a Financial Intermediary, and there can be no assurance that the Funds will be able to identify and eliminate frequent trading. Subject to the foregoing, the Funds will seek to apply their policies and procedures as uniformly as possible. 13 Important Notice To Financial Intermediaries The Funds require that you identify yourself if you are a Financial Intermediary that has established omnibus accounts in the Funds for your customers. If you do not identify yourself and the Funds determine that you are a Financial Intermediary, the Funds have the right to refuse future purchases from you and will apply their policies and procedures with respect to frequent trading activities to your account(s). Investment Minimums Initial Additional Class R Accounts Regular Westport Select Cap Fund No minimum Westport Fund No minimum Traditional IRAs No minimum Roth IRAs No minimum Coverdell Education Savings Account No minimum SEP-IRAs No minimum Gifts/Transfers to Minors No minimum Automatic Investment Plans Class I Accounts (Regular, Traditional IRA, Roth IRA, Coverdell ESAs, SEP-IRAs, Gifts/Transfers to Minors, and Automatic Investment Plans) No minimum The Adviser reserves the right to change the minimum amounts for initial and/or subsequent investments and may also set different investment minimums for Financial Intermediaries buying shares. How to Contact the Westport Funds Online Telephone www.westportfunds.com 1-888-593-7878 Shareholder services representatives are available Monday through Friday 6:00 a.m. to 6:00 p.m. Eastern Time. You can also reach our automated system 24 hours a day for daily share prices and account information. By Mail Regular Mail Delivery: The Westport Funds P.O. Box 2175 Milwaukee, WI 53201-2175 Overnight Delivery: The Westport Funds 803 West Michigan Street, Suite A Milwaukee, WI 53233-2301 Instructions for Opening or Adding to an Account You cannot open a new account unless it is accepted by the Transfer Agent. To open a retirement or education savings account, you will also need the appropriate information kit and application. By Telephone Complete the appropriate application and call for instructions on how to open an account via wire. Your investment in a Fund by wire will be made at the NAV next determined after your wire is received together with a properly completed account application. By Mail Complete the application for the type of account you are opening. Mail the application, any other materials (such as a corporate resolution for corporate accounts) and a check. Make checks payable to the applicable Fund. Online Visit the Funds’ website, complete and electronically submit the online application. You must establish telephone transaction privileges to open or add to an account online. Accounts for third parties, trusts, corporations, partnerships and other entities may not be opened online and are not eligible for online transactions. Purchasing Additional Shares By Telephone You may add to your account via electronic funds transfer. By Mail Complete the additional investment form from your statement or write a note that includes the name of the account and the account number. Mail the form or note and a check. Online In order to conduct online transactions you must establish telephone transaction privileges. Existing shareholders that wish to add online and/or telephone privileges are required to submit a written request to the Funds. Please note that all such requests require a Medallion Signature Guarantee (see the following pages for more information regarding Medallion Signature Guarantees). Accounts for third parties, trusts, corporations, partnerships and other entities may not be opened online and are not eligible for online transactions. Once you have established online transaction privileges, simply visit the Funds’ website to complete your additional purchase. Wire Have your bank send your investment to: • UMB Bank, N.A. • ABA Number 101000695 For credit to The Westport Funds • Account Number 9871691470 For further credit to: • (name of Fund) • Your Westport Funds account number • Name(s) of investor(s) • Social security or tax ID number 14 Automatically - Automatic Investment Plan (“AIP”) Complete and mail the appropriate sections of the Account Application Form and any other required materials. You can obtain the Form from our website or by calling a shareholder services representative. The minimum initial investment for Class R shares is $1,000 and for Class I shares is $250,000 and the minimum for subsequent automatic investments is $100 per month for Class R shares and there is no minimum for subsequent automatic investments in Class I shares. Account statements will be mailed quarterly. The Funds will send you a confirmation statement after every transaction that affects your account balance or your account registration. If you invest through the AIP, you will receive confirmation of your purchases quarterly. Through Your Broker-Dealer You may maintain your account through certain Financial Intermediaries. These Financial Intermediaries may make arrangements for their customers to purchase and redeem shares of the Funds by telephone, and some Financial Intermediaries may impose a charge for their services. Financial Intermediaries are responsible for transmitting orders and payments for their customers on a timely basis. Alternatively, if you did not make your initial purchase through a Financial Intermediary, you may purchase and redeem shares directly through the Transfer Agent without any such charges. Instructions for Selling or Redeeming Shares By Telephone You may redeem shares in your account in amounts of up to $100,000 by calling the Funds, if you have elected the telephone redemption privilege. In an effort to prevent unauthorized or fraudulent redemption requests by telephone, the Transfer Agent will follow procedures designed to provide reasonable assurance that such instructions are genuine. If the procedures are followed, neither the Transfer Agent, the Funds’ principal underwriter, the Adviser nor the Funds will be liable for any losses due to unauthorized or fraudulent redemption requests. Online If you have registered for online transaction privileges, you may redeem shares online for any amount up to $100,000. By Mail Send the Funds a letter that includes: • Your name; • The Fund(s) name(s); • Your account number(s); • The dollar amount or number of shares to be redeemed; • Your daytime telephone number; • Signature(s) of account owners (sign exactly as the account is registered); and • Medallion signature guarantee (if required). Redemption requests for amounts over $100,000 must be made in writing and a Medallion signature guarantee is required. For IRA accounts, please obtain an IRA Distribution Form by calling a shareholder services representative. If no withholding instructions are given, the Funds are required to withhold. Through Your Broker-Dealer You may also make redemption requests through your Financial Intermediary. Intermediaries may have differing or additional limitations or requirements and may impose fees. Contact your Financial Intermediary for more information. Additional Policies Medallion Signature Guarantees A Medallion signature guarantee assures that a signature is genuine. It is intended to protect shareholders and the Funds against fraudulent transactions by unauthorized persons. You must obtain a Medallion signature guarantee from a participant in a Medallion program endorsed by the Securities Transfer Association. Participants are typically commercial banks or trust companies in the United States or brokerage firms that are members of the Financial Industry Regulatory Authority. Call your financial institution to see if it participates in a Medallion program. A notary public cannot provide a Medallion signature guarantee. The Funds require Medallion signature guarantees in the following circumstances, and reserve the right to require Medallion signature guarantees in other circumstances: • To change your designated bank account or bank address. • To add bank information to an existing account. • To request a redemption (must be made in writing) in excess of $100,000. • To request a wire transfer of redemption proceeds to a bank account other than the bank account of record. • To request redemption proceeds to be mailed to an address other than the address of record. • For redemptions made within 30 days of an address change. • For certain transactions on accounts involving executors, administrators, trustees or guardians. • To change registered account holders. (The shares are generally transferred to a new account. Additional legal documentation is required.) • To change name due to divorce or marriage (or you can provide a copy of the certified legal documents). • To add online and/or telephone privileges (you must have telephone transaction privileges in order to conduct online transactions). General The Funds will not cancel any transaction once it has been initiated and, if applicable, a reference or confirmation number has been assigned. 15 Purchasing Shares • Purchases must be made in U.S. dollars. • The Funds do not accept cash, money orders, third party checks, travelers checks, credit card or convenience checks, checks drawn on banks outside the U.S. or other checks deemed to be high risk. • The Funds reserve the right to stop selling shares at any time and to reject any purchase request. • Purchase requests made by telephone will only be accepted for accounts that have provided bank information to allow electronic funds transfer from the ACH. • Purchase requests for a Fund account involving ACH payments on any given business day can not exceed $50,000. The purchase request(s) that exceed $50,000 will not be accepted unless previously approved by the Funds. AIP • You may arrange to make automatic monthly purchases of $100 or more for Class R shares. There is no charge to shareholders for using this plan. The amount you specify will automatically be invested in shares at the relevant Fund’s NAV next determined after payment is received by the Transfer Agent. • You may elect to have your automatic purchase made on the 5th and/or the 20th day of each month. If no choice is specified, your automatic purchase will be made on the 5th day of each month. If these dates fall on a weekend or holiday, purchases will be made on the next business day. • The Transfer Agent must receive your signed Account Application Form and an unsigned, voided check or deposit slip at least 14 days prior to your first automatic purchase. Your financial institution must be a member of the ACH. • When your AIP has been established, the bank or financial institution you designate can begin debiting a preauthorized amount from your account on a specified date to purchase shares for your Fund account. • A $20 fee will be assessed if your automatic purchase cannot be made for any reason. • Instructions to change your AIP must be received at least seven business days prior to your next regularly scheduled purchase in order to be honored for that purchase. • If you redeem an account with an AIP to a zero balance, the plan will be discontinued. Additional Information about Selling (Redeeming) Shares • You must have properly elected the telephone privilege in order to redeem shares online and/or by telephone. Telephone and online redemption requests are not available for retirement accounts. • Written requests must be signed in exactly the same way as the account is registered (if there is more than one owner of the shares, all owners must sign). • Redemption requests made within 30 days of an address change must be made in writing and require a Medallion signature guarantee. • You may redeem shares in your account in amounts up to $100,000 by telephone or online. Redemption requests for amounts over $100,000 must be made in writing and require a Medallion signature guarantee. • Redemption for amounts over $5,000 can be sent by wire ($15 fee) or electronic funds transfer to your preauthorized bank account. Redemptions for amounts less than $5,000 will be made by check or ACH. The Funds will mail checks to the address on your account. • Redemption requests from corporations, executors, administrators, trustees and guardians may require additional documentation and a Medallion signature guarantee. • If the account is worth less than the amount requested, the entire value of the account will be redeemed. • The Funds reserve the right to reject or delay payment of a redemption as permitted by law. Systematic Withdrawal Plan (“SWP”) • You may arrange to make automatic monthly or quarterly redemptions of $100 or more. There is no charge to shareholders for using this plan. If you are thinking about this plan, you should consult your tax advisor. • Your Fund account balance must be at least $10,000 at the time you begin participation in the plan. You may choose either the 5th and/or the 20th day of the month to have systematic withdrawals distributed to you. If no choice is specified, your SWP will be made on the 5th day of each month. If the day falls on a weekend or legal holiday, the distribution will be made on the next business day. • You may terminate the SWP at any time without charge or penalty. • The Funds reserve the right to terminate or modify the plan. • Depending on the amounts withdrawn, systematic withdrawals may deplete your principal. • If your balance is below the systematic withdrawal amount, the entire balance will be distributed and the plan will be discontinued. 16 Other Redemption Information The proceeds of a redemption of shares may be more or less than the purchase price of the shares and, therefore, a redemption may result in a gain or loss for Federal income tax purposes. Checks for redemption proceeds normally will be mailed, and bank wire or ACH redemption payments will normally be made, within seven days, but will not be mailed until all checks (including certified checks) in payment for the purchase of the shares to be redeemed have been cleared, generally within 15 days after investment. Unless other instructions are given, a check for the proceeds of a redemption will be sent to your address of record. We may suspend the right of redemption during any period when (i) trading on the NYSE is restricted or the NYSE is closed, other than customary weekend and holiday closings, (ii) the SEC has by order permitted such suspension, or (iii) an emergency, as defined by rules of the SEC, exists making disposal of portfolio investments or determination of the value of the net assets of a Fund not reasonably practicable. Small Accounts To be in a position to eliminate excessive expenses, we reserve the right to redeem, upon not less than 30 days’ notice, all shares of a Fund in an account (other than an IRA, Uniform Gifts to Minors Act or Uniform Transfers to Minors Act custodial account, Coverdell ESA, or AIP account) which has a value below $1,000. However, you will be allowed to make additional investments prior to the date fixed for redemption to avoid liquidation of the account. Redemptions In-Kind Proceeds of redemptions normally are paid by check, electronic transfer, ACH or bank wire. However, payments may be made wholly or partially in portfolio securities if the Board of Trustees determines that payment in cash would be detrimental to the best interests of a Fund. In the event of a redemption in-kind, the shareholder may pay transaction costs to dispose of the securities received. Retirement Plans and Other Tax-Deferred Accounts The Funds can be used as a funding vehicle for Traditional and Roth IRAs, Coverdell Education Savings Accounts and other retirement plans. For certain investors, contributions to Traditional IRAs may be deductible for federal income tax purposes and become taxable only upon withdrawal. In addition, income and capital gains grow tax deferred within the Traditional IRA. Contributions to Roth IRAs are not deductible, but distributions (including earnings) can be tax free if certain circumstances exist. In general, for 2014, the maximum contribution limit per individual for a Traditional or Roth IRA is the lesser of $5,500 per year or 100 percent of taxable compensation. (An individual with a non-working spouse may establish a separate IRA for the spouse for a total contribution of up to $11,000, provided that no more than $5,500 is contributed to the IRA of either spouse.) For 2014, catch up contributions of $1,000 may be permitted if you meet the eligibility requirements for contributions and have reached the age of 50 by the end of the taxable year you are making the catch up contribution. The deductibility of a 2014 Traditional IRA contribution (including catch up contributions) may be reduced or eliminated if the individual or, in the case of a married individual, the individual’s spouse is an active participant in an employer-maintained retirement plan. If an individual is not an active participant, but his or her spouse is, the amount of IRA contributions that can be deducted will be phased out if the combined modified adjusted gross income (“MAGI”) is more than $181,000 but less than $191,000. For a single taxpayer who is an active participant in an employer maintained plan, the MAGI at which the amount of IRA contributions that may be deducted begins to phase out is $60,000. For married taxpayers filing a joint tax return and where both taxpayers are active participants in an employer maintained plan, the MAGI at which the amount of IRA contributions that may be deducted begins to phase out is $96,000. For married individuals filing separate tax returns who: (1) did not live together at any time during the tax year and neither was an active participant in an employer plan, both individuals may make fully deductible IRA contributions, (2) did not live together but either spouse was an active participant in an employer plan, then each spouse must use the single filer threshold amounts (described above) to determine contribution deductibility, (3) lived together during the tax year and neither was an active participant in an employer plan, both individuals may make fully deductible IRA contributions, or (4) lived together during the tax year and either spouse was an active participant in an employer plan, then each spouse must use the threshold amounts of $0 to $10,000 to determine contribution deductibility. The amount that an individual is eligible to contribute to a Roth IRA may be reduced or eliminated depending on his or her MAGI. Single individuals with MAGI of less than $114,000 may contribute the maximum contribution limit. If the single individual’s MAGI is at least $114,000 but less than $129,000, he or she may make a partial contribution. If a single individual has MAGI of $129,000 or more he or she may not contribute. Married individuals filing jointly with joint MAGI of less than $181,000 may contribute the maximum contribution limit. If the married individuals’ joint MAGI is at least $181,000 but less than $191,000, they may make a partial contribution. If their MAGI is $191,000 or more they may not contribute. Married individuals filing separate tax returns who: (1) did not live together at any time during the tax year must use the single filer threshold amounts (described above) to determine contribution eligibility or (2) lived with their spouse at any time during the year with MAGI of more than $0 but less than $10,000 may make a partial contribution. If their MAGI is $10,000 or more they may not contribute. An individual IRA for which UMB Bank, n.a. acts as the custodian also accepts the eligible rollover distribution (“ERD”) of a lump sum distribution from a qualified retirement plan. A direct ERD made to an IRA will postpone Federal income tax and avoid certain mandatory tax withholding on the distribution. If a plan participant receives a distribution directly from his or her qualified retirement plan there is a mandatory withholding of 20%. The participant has up to 60 days after receipt to deposit all or part of the distribution into an IRA. Any amount not deposited will be subject to a early withdrawal penalty of 10%. As of January 1, 2008, direct rollovers (and conversions) from a qualified retirement plan to a Roth IRA are permitted, provided that certain limits on MAGI are met. For years beginning after December 31, 2009, income limits do not apply to conversions to a Roth IRA. Such conversions are generally taxable. 17 Withdrawals from a Traditional IRA are taxed as ordinary income (excluding the portion, if any, of the withdrawal considered a return of nondeductible IRA contributions). Such withdrawals may be made without Federal tax penalty after the IRA holder reaches age 59, and must commence by April 1 following the year the IRA holder reaches age 70. Withdrawals before age 59 (that do not meet any other exception) or the failure to commence withdrawals on a timely basis after age 70 may result in the imposition of certain Federal tax penalties. When distributions are made from a Roth IRA, all nondeductible contribution amounts are treated as distributed first and are not subject to Federal income taxes or penalties, regardless of age. Once all nondeductible contributions have been distributed, the remaining amount credited to the Roth IRA account may be withdrawn without being subject to Federal income taxes or penalties if the withdrawal is considered a qualified distribution. A qualified distribution is a distribution that is made after the five-year period beginning with the first day of the year for which a contribution or conversion was first made to a Roth IRA and is made after attainment of age 59, disability, or death or is a qualified first-time homebuyer distribution. If the distribution is not qualified, any earnings distributed will be subject to Federal income taxes and possibly to the additional tax on early distributions. While alive, the Roth IRA holder is not required to take distributions. A Coverdell Education Savings Account (“Coverdell ESA”) (formerly called an Education IRA) is an account to which an eligible person may contribute up to $2,000 for the purpose of paying qualified education expenses of a beneficiary who, in the year of the contribution, has not yet attained 18 years of age (the age 18 restriction is waived for individuals identified as having special needs). There is no requirement that an individual contributing to a Coverdell ESA has taxable compensation; however an individual cannot contribute if the individual’s MAGI exceeds certain income thresholds. Married individuals filing jointly with MAGI not exceeding $190,000 and all other individuals with MAGI not exceeding $95,000 are eligible to contribute the full $2,000 per designated beneficiary. The maximum contribution of $2,000 is phased out for married individuals filing jointly with MAGI between $190,000 and $220,000 and for all other individuals with MAGI between $95,000 and $110,000. To determine your eligibility for an IRA or Coverdell ESA contribution, or to learn more about distribution requirements, please call 1-888-593-7878 or write to The Westport Funds to obtain a Fund’s IRA or Coverdell ESA custodial agreements and disclosure statements. Shareholder Services The Trust has adopted a shareholder services plan with respect to the Class R shares of each Fund providing that the Trust may obtain the services of the Adviser and other qualified financial institutions to act as shareholder servicing agents for their customers. Under this plan, the Trust (or the Trust’s agents) may enter into agreements pursuant to which the shareholder servicing agent performs certain shareholder services not otherwise provided by the Transfer Agent. For these services, the Trust pays the shareholder servicing agent a fee of up to 0.25% of the average daily net assets attributable to the Class R shares owned by investors for which the shareholder servicing agent maintains a servicing relationship. The actual aggregate shareholder servicing fees paid by each Fund with respect to its Class R shares during the fiscal year ending December 31, 2013 may be more or less than the amount shown in the fee table for the Fund. Among the services provided by shareholder servicing agents are: answering customer inquiries regarding account matters; assisting shareholders in designating and changing various account options; aggregating and processing purchase and redemption orders and transmitting and receiving funds for shareholder orders; transmitting, on behalf of the Trust, proxy statements, prospectuses and shareholder reports to shareholders and tabulating proxies; processing dividend payments and providing sub-accounting services for shares of a Fund held beneficially; and providing such other services as the Trust or shareholders may request. Other Payments to Financial Intermediaries In addition to payments made pursuant to the Funds’ shareholder servicing plan with respect to Class R shares of the Funds, the Funds may make additional payments from Fund assets to Financial Intermediaries for sub-administration, sub-transfer agency or other shareholder services provided to Class R and Class I shareholders whose shares are held of record in certain omnibus accounts and other group accounts (e.g., a fund “supermarket” account). The Adviser may, from time to time, make payments for certain shareholder services or for distribution. These payments are made out of the Adviser’s own resources without additional cost to the Funds or their shareholders. Quarterly Portfolio Holdings Disclosure Within thirty (30) days following the end of each calendar quarter and at such other times as management may determine at its discretion, each Fund will make available a complete uncertified schedule of its portfolio holdings as of the last day of the preceding quarter. You may view each Fund’s most recently released uncertified quarterly schedule of portfolio holdings online at www.westportfunds.com or request a hard copy at no charge by calling 1-888-593-7878. In addition, the Trust files a complete certified listing of portfolio holdings for each Fund with the SEC as of the end of each quarter of each fiscal year on Form N-Q (first and third quarters) or Form N-CSR (second and fourth quarters). Filings on Form N-Q and Form N-CSR are made within sixty (60) days following the end of each quarter. The complete listings: (i) are available on the SEC’s website at http://www.sec.gov; (ii) may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC; and (iii) will be made available to shareholders upon request by calling toll free 1-888-593-7878. Information on the operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the Trust’s policies and procedures with respect to disclosure of each Fund’s portfolio holdings is available in the Funds’ Statement of Additional Information. 18 Dividends and Distributions We will make distributions at least annually from the investment company taxable income of each Fund. Net capital gains (net long-term capital gains in excess of net short-term capital losses), if any, are also expected to be distributed at least annually. Investment company taxable income of a Fund consists of all of that Fund’s taxable income other than the excess, if any, of net long-term capital gains over net short-term capital losses, reduced by deductible expenses of that Fund. The Fund’s expenses are accrued daily. Unless you elect to have dividends and distributions paid in cash, your dividends and distributions will be reinvested in additional shares of the relevant Fund. Taxes The following discussion is intended for general information only. You should consult with your own tax advisor as to the tax consequences of an investment in a Fund, including the status of distributions under applicable state or local law. Federal Income Taxes. Each Fund intends to qualify annually to be treated as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). To qualify, each Fund must meet certain income, distribution and diversification requirements. In any year in which a Fund qualifies as a regulated investment company and in a timely manner distributes all of its taxable income, the Fund generally will not pay any U.S. federal income or excise tax. Dividends paid out of a Fund’s investment company taxable income (including dividends, interest and net short-term capital gains) will be taxable to a U.S. shareholder as ordinary income. A portion of the dividends paid by a Fund may be eligible for the corporate dividends-received deduction and/or the preferential maximum rate for qualified dividends. Distributions of net capital gains (the excess of net long-term capital gains over net short-term capital losses), if any, designated as capital gain dividends are taxable at the applicable long-term capital gains rate, regardless of how long you have held a Fund’s shares. The maximum individual rate applicable to “qualified dividend income” and long-term capital gains is generally either 15% or 20%, depending on whether the individual’s income exceeds certain threshold amounts. Dividends are taxable to you in the same manner whether received in cash or reinvested in additional shares of a Fund. An additional 3.8% Medicare tax will be imposed on certain net investment income (including ordinary dividends and capital gain distributions received from a Fund and net gains from redemptions or other taxable dispositions of Fund shares) of U.S. individuals, estates and trusts to the extent that such person’s “modified adjusted gross income” (in the case of an individual) or “adjusted gross income” (in the case of an estate or trust) exceed certain threshold amounts. A distribution will be treated as paid on December 31 of the current calendar year if it is declared by a Fund in October, November or December with a record date in such a month and paid by a Fund during January of the following calendar year. Such distributions will be taxable to you in the calendar year in which the distributions are declared, rather than the calendar year in which the distributions are received. Each year, we will notify you of the tax status of dividends and distributions. Upon the sale or other disposition of shares of a Fund, you may realize a capital gain or loss which will be long-term or short-term, generally depending upon your holding period for the shares. We may be required to withhold U.S. federal income tax (currently at the rate of 28%) of all taxable distributions payable if you: • fail to provide us with your correct taxpayer identification number; • fail to make required certifications; or • have been notified by the IRS that you are subject to backup withholding. Backup withholding is not an additional tax. Any amounts withheld may be credited against your U.S. federal income tax liability. Further information relating to tax consequences is contained in the Statement of Additional Information. State and Local Taxes. A Fund’s distributions also may be subject to state and local taxes. You should consult your own tax advisor regarding the particular tax consequences of an investment in a Fund. Other Shareholder Information Emergencies The Funds or their agents may, in case of emergency, temporarily suspend telephone and online transactions and other shareholder services. It may be difficult to reach the Funds by telephone during periods of substantial economic or market change or in emergency situations. Under these circumstances, you may wish to consider purchasing, redeeming or exchanging shares by mail or overnight express delivery. Funds’ Website You can obtain the Funds’ most current prospectus and shareholder reports, as well as current performance information, applications and other information about the Funds by visiting the Funds’ website at www.westportfunds.com. In addition, you may enroll on the Funds’ website to establish online transaction privileges, which will enable you to buy or redeem shares of the Funds online. In order to conduct online transactions, you must establish telephone transaction privileges. You will be required to enter into a user’s agreement during the enrollment process in order to initiate online transaction privileges. Payment for the purchase of shares online may be made only through an ACH debit of your bank account. Therefore, to purchase shares online, you must also have ACH instructions on your account. If you open an account online, any redemption proceeds will be sent to you via ACH or wire to the account from which the initial proceeds were drawn. Otherwise, redemption proceeds may be sent by check, wire or ACH transfer to the address or bank account of record. 19 You should be aware that the Internet is an unsecured, unstable and unregulated environment. Your ability to use the Funds’ website for transactions is dependent upon the Internet and equipment, software, systems, data and services provided by various vendors and third parties. While the Funds and their service providers have established certain security procedures, the Funds, their distributor and their Transfer Agent cannot assure you that inquiries, account information or trading activity will be completely secure. There may also be delays, malfunctions or other inconveniences generally associated with this medium. There may also be times when the Funds’ website is unavailable for transactions or other purposes. Should this occur, you should consider buying or selling Fund shares by another method. Neither the Funds, nor their Transfer Agent or distributor, will be liable for any such delays or malfunctions or unauthorized interception or access to communications or account information. In addition, neither the Funds, nor their Transfer Agent or distributor will be liable for any loss, liability, cost or expense for following instructions communicated through the Internet, including fraudulent or unauthorized instructions. Address Changes To change the address on your account call a shareholder services representative or send a written request signed by all account owners. Include the name of the Fund(s) in which you own shares, the account number(s), the name(s) on the account and both the old and new addresses. Shareholder Reports Annual reports are dated December 31, the close of the Funds’ fiscal year, and contain important information about the Funds, including the market conditions and investment strategies that affected performance during the period, portfolio holdings and audited financial statements. Semi-annual reports are dated June 30 and contain information about the Funds’ performance and portfolio holdings as well as unaudited financial statements. Householding To help keep Fund expenses low, generally we send a single copy of a prospectus or shareholder report to shareholders of the same household. If your household currently receives a single copy of a prospectus or shareholder report and you would prefer to receive multiple copies, please call the Transfer Agent at 1-888-593-7878. We will begin sending you individual copies 30 days after receiving your request. Additional copies of shareholder reports are available by downloading them from our website or calling a shareholder services representative. Shareholder Statements We may consolidate statements for accounts with the same address and social security number. If you would like to receive individual account statements, please call or write to the Transfer Agent. We will begin sending you individual account statements 30 days after receiving your request. Verification of Account Statements You must contact The Westport Funds in writing regarding any errors or discrepancies within 60 days after the date of the statement confirming a transaction. We may deny your ability to refute a transaction if we do not hear from you within 60 days after the confirmation statement date. Responsibility for Fraud The Funds and their agents will not be responsible for any losses resulting from unauthorized transactions, provided that reasonable procedures to prevent fraudulent transactions have been followed. Procedures to reasonably assure that instructions are genuine include requesting verification of various pieces of personal and account information, recording telephone transactions, confirming transactions in writing and restricting transmittal of redemption proceeds to preauthorized destinations. Insufficient Funds Policy The Funds reserve the right to cancel a purchase if a check or electronic funds transfer does not clear your bank. The Funds will charge your account a $20 fee and you will be responsible for any losses or fees imposed by your bank and any losses that may be incurred by the Funds as a result of the canceled purchase. If you are already a shareholder in the Funds, the Funds may redeem shares in your account(s) to cover losses due to fluctuations in share price. 20 Financial Highlights The financial highlights tables are intended to help you understand each Fund’s financial performance for the most recent five year period of the Fund’s operations. Certain information reflects financial results for a single Fund share. The total returns in the tables represent the rates that an investor would have earned (or lost) on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been audited by (Independent Registered Public Accounting Firm) Tait, Weller & Baker LLP, whose report, along with the Funds’ audited financial statements, is included in the current annual report, which is available upon request. Westport Select Cap Fund Per Share Data for a Share Outstanding Throughout Each Year CLASS R For the Year Ended December 31, 2013 For the Year Ended December 31, 2012 For the Year Ended December 31, 2011 For the Year Ended December 31, 2010 For the Year Ended December 31, 2009 Net asset value at beginning of year $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net realized gains ) ) ) — ) Total distributions ) ) ) — ) Net asset value at end of year $ Total Return % % %) % % Net assets at end of year (000’s) $ Ratio of total expenses to average net assets % Ratio of net investment loss to average net assets %) %) %) %) %) Portfolio turnover rate 2
